Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710697575, filed on August 15, 2017.

Status of Claims
This office action for the 15/993522 application is in response to the communications filed March 26, 2021.
Claims 1, 5, 7 and 14 were amended March 26, 2021. 
Claim 12 was cancelled March 26, 2021. 
Claims 1-9, 11, 13-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-9, 11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method for performing triage, comprising: identifying a descriptive statement, analyzing the descriptive statement to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class, assigning different weights to the extracted predefined classes, determining the predefined class information to be sufficient to query effective triage information when the weighted values exceeds a predefined threshold, combining the pieces of extracted predefined class information and querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition, wherein, for each disease, one or more pieces of predefined class information related to the disease is created in the medical knowledge base and a corresponding correlation value is assigned to each piece of related predefined classes information for the disease, determining probabilities of the combined predefined class information identifying diseases based on respective correlation values between each piece of predefined class information in the 
performance of the limitation in the mind (e.g., observation, evaluation, judgment, opinion, etc.) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the additional element(s) of “implemented by a computing device”, “inputted by a user”, “via the computing device”, “through natural language processing”, “calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” and “informing the user of the triage information by communicating said information to the user visually or audibly for use by the user to enable a triage result with an increase in effectiveness, the triage result being refined to match a patient’s disease more precisely and saves the cost of a medical treatment of the patient in time and expense, and avoid waste of medical resources”, a method for performing triage implemented by a computing device, comprising: obtaining a descriptive statement inputted by a user via the computing device; analyzing the descriptive statement through natural language processing to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class; assigning different weights to the extracted predefined class information according to different 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“inputted by a user”, “calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” and “informing the user of the triage information by communicating said information to the user visually or audibly for use by the user to enable a triage result with an increase in effectiveness, the triage result being refined to match a patient’s disease more precisely and saves the cost of a medical treatment of the patient in time and expense, and avoid waste of medical resources” and  which corresponds to mere data gathering and/ or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “implemented by a computing device”, “through natural language processing” and “via the computing device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“inputted by a user” and “informing the user of the triage information by communicating said information to the user visually or audibly for use by the user to enable a triage result with an increase in effectiveness, the triage result being refined to match a patient’s disease more precisely and saves the cost of a medical treatment of the patient in time and expense, and avoid waste of medical resources” which corresponds to receiving or transmitting data over a network.  
“calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” which corresponds to performing repetitive calculations.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein, when it fails to extract the predefined class information from the descriptive statement, or when it is determined based on the predefined class information that the query condition is not met, an inquiry statement is generated” further defines the limitation of “analyzing the descriptive statement” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
 “an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user” which corresponds to mere data gathering and/ output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user” 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the analyzing the descriptive statement to extract predefined class information comprises: recognizing a named entity in the descriptive statement through a pre-trained named entity recognition model” further defines the limitation of “analyzing the descriptive statement” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning 
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 1 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“extracting the recognized named entity as the predefined class information when the recognized named entity is a predefined class named entity” further defines the limitation of “analyzing the descriptive statement” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the query condition includes at least one of the following: the extracted predefined class information includes a particular class information; the extracted predefined class information includes a predetermined amount of particular class information and the extracted predefined class information includes a piece of particular class information and the piece of particular class information is not included in a set of common predefined class information corresponding to the plurality of disease” further defines the limitation of “a query condition” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the querying the medical knowledge base comprises: classifying each of pieces of extracted predefined class information through a pre-trained classification model and querying the medical knowledge base at least according to the pieces of extracted predefined class information and their respective classes” further defines the limitation of “querying a medical knowledge base” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7,
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or 
“wherein the querying the medical knowledge base comprises: querying the medical knowledge base according to a pre-constructed decision tree, at least based on symptom information in the extracted predefined class information” further defines the limitation of “querying a medical knowledge base” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8,
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the informing the user of the triage information comprises displaying the triage information, and when it is determined based on the predefined class information that the query condition is not met, the user interface is jumped to a 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating a statement that inquires whether to register or not after the triage information has been given and determining whether to provide a link associated with the triage information based on response information” further describes the abstract idea. This claim limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
“displaying a statement that inquires whether to register or not after the triage information has been given” and “provide a link associated with the triage information based on response information inputted by the user” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“displaying a statement that inquires whether to register or not after the triage information has been given” and “provide a link associated with the triage information based on response information inputted by the user” which corresponds to mere data gathering and/ output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“displaying a statement that inquires whether to register or not after the triage information has been given” and “provide a link associated with the triage information based on response information inputted by the user” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the predefined class information includes any one or more of symptom class information, physiological parameter class information, time class information, basic feature class information and medical history class information” further defines the limitation of “predefined class information” recited in the abstract idea. The claim with this further defining limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“determining that the query condition is not met when a weighted value exceeds a predefined threshold” further describes the abstract idea. This claim limitation is still directed to “Mental Processes” and therefore continues to recite an abstract idea.
“calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” which corresponds to selecting a particular data source or type of data to be manipulated.  
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they 
“calculating a total weighted value of the extracted predefined class information after the extracting the predefined class information” which corresponds to performing repetitive calculations.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 11 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the triage information includes at least one of disease information and corresponding department information” further defines the limitation of “triage information” recited in the abstract idea. The claim with this further defining 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14
Claim 14 is substantially similar to claim 1. As such Claim 14 is rejected for the same reasons as claim 1.
Claim 14 recites an additional component(s) of “an interface” to perform the steps of claim 1. Considering this additional limitation under:
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “an interface”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 2. As such claim 16 is rejected for the same reasons as claim 2.
As per claim 17, 
Claim 17 is substantially similar to claim 8. As such claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially similar to claim 9. As such, claim 18 is rejected for the same reasons as claim 9.
As per claim 19, 
Claim 19 is substantially similar to claim 1. As such claim 19 is rejected for the same reasons as claim 1. 
As per claim 20
Claim 20 is substantially similar to claim 1. As such claim 20 is rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, 13-16, and 18-20 are rejected under 35 USC 103 over Bohan (US 2006/0047188) in view of Ray (US 2014/0052464) in further view of Zhang (US 2017/0228513) in further view of Ashparie et al. (US 2016/0078188; herein referred to as Ashparie). 
As per claim 1, 
Bohan teaches obtaining a descriptive statement inputted by a user via the computing device; (Paragraph [0030] of Bohan. The teaching describes “interface 16 and monitor located in the triage kiosk 26 serve to guide the patient through a series of questions in order to complete the automated triage process 48. The patient is asked to answer questions directed at determining their background, medical history and chief complaint”. The patient inputs this chief compliant (descriptive statement) to the computing device of a kiosk.)
Bohan further teaches analyzing the descriptive statement to extract predefined class information, the predefined class information being disease related information that belongs to a predefined class. (Paragraph [0032] of Bohan. The teaching describes “Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions” and “by nature of the questions asked or information required, takes into consideration the patient's chief complaint, and their sex, age, vital signs, and pertinent past and present medical history in order to make a triage determination”. The system analyzes the chief complaint information to determine that this information is disease related through a predetermined diagnosis tree (predetermined class information) that guide further questions to better ascertain what this condition is.)
Bohan does not explicitly teach “analyzing the descriptive statement through natural language processing to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class; combining the pieces of extracted predefined class information and querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition, wherein, for each disease, one or more 
However Ray teaches analyzing the descriptive statement through natural language processing to extract pieces of predefined class information, the predefined class information being disease related information that belongs to one or more predefined class; (Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” (analyzing the descriptive statement through natural language processing to extract pieces of predefined class information), and “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery” (disease related information that can be gleaned from patient records via natural language processing)) 
Ray further teaches combining the pieces of extracted predefined class information and querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition, wherein, for each disease, one or more pieces of predefined class information related to the disease is created in the medical Paragraph [0024] of Ray. The teaching describes “correlation is formed by utilizing univariable and multivariable logistic regression to identify those factors associated with the condition”. This demonstrates that the system correlates a group of factors (combined pieces of extracted predefined class information) in order to determine a patient’s condition. “data can be aggregated from disparate sources including an EHR or HIE (described above), genetic profiles, or from the input sources 14a-c to create a health profile for the patient. The processor 24 selects a model from the database 18 by performing a first algorithm on the information of the input sources 14a-c. For example, if particular medical research shows that a non-linear regression model is the most appropriate model for analyzing diabetes, then this model is used”. This demonstrates that a database (medical knowledge base) is used to query how medical factors are to be correlated. “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery”. This demonstrates one or more pieces of predefined class information that are related to a disease known in the medical knowledge base.)
Ray further teaches determining probabilities of the combined predefined class information identifying diseases based on respective correlation values between each piece of predefined class information in the combined predefined class information and each of diseases indicated by a query result, and selecting one or more diseases with the highest probability to determine triage information; (Paragraph [0024] of Ray. The teaching describes “The processor 24 selects a model from the database 18 by performing a first algorithm on the information of the input sources 14a-c. For example, if particular medical research shows that a non-linear regression model is the most appropriate model for analyzing diabetes, then this model is used. On the other hand, if 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Bohan, the correlation teachings of Ray. Bohan and Ray are directed to systems that determine a patient’s condition. Paragraph [0024] of Ray teaches that the way it determines a patient’s condition is through probability based on regression models of data sets previously stored by the system. This suggests that this mathematical approach is a more robust system than the steps described in Bohan which would have resulted in an improved triage system had the teaching of Bohan adopted similar teachings as Ray. One ordinary skill in the art would have added to the teaching of Bohan, the teaching of Ray based on this incentive without yielding unexpected results. 
The combined teaching of Bohan and Ray does not explicitly teach informing the user of the triage information. 
However Zhang teaches informing the user of the triage information by communicating said information to the user visually or audibly for use by the user to enable a triage result with an increase in effectiveness, the triage result being refined to match a patient’s disease more precisely and saves the cost of a medical treatment of the patient in time and expense, and avoid waste of medical resources (Paragraph [0038] of Zhang. The teaching describes “[s]ubsequent to the customer being assigned a queue position, in Step 9 of FIG. 6B, the system 110 can generate and transmit a notification message to the customer informing them of their position in their assigned queue and the estimated period of time they will wait to either speak to a receptionist or receive a service”.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan and Ray, the teaching of Zhang. Both Bohan and Zhang are directed to triage kiosks for patient management. Since these are known techniques in the field, it would have been obvious to try to combine these similar arts to achieve an improved invention. Such an improvement that Zhang would give to Bohan would have been notifying the patient with an expected time of waiting for the patient as described in paragraph [0038]. Such a feature would have given the patient an expectation of how long to wait as opposed to Bohan’s apparent lack of patient inclusion due to its teaching that patients are directed to just wait without as much information that Zhang provides. One of ordinary skill in the art would have added to the combined teaching of Bohan and Ray, the teaching of Zhang based on this incentive without yielding unexpected results.
The combined teaching of Bohan, Ray and Zhang does not explicitly teach assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of 
However Ashparie teaches assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the predetermined category information is sufficient to query and obtain effective medical information when the total weighted value exceeds a predetermined threshold. (Paragraphs [0039]-[0048] of Ashparie. The teaching describes inferring a medical diagnosis or a medical prognosis through natural language processing. The data from the EHR is analyzed and assigned different weights to features in the EHR being processed by NLP. Prior to determining the inference, a probability datum threshold needs to be exceeded. For example, for a diagnosis of a fever, NLP system are used to determine the probability of the patient having a fever from the data collected from the EHR. The features in the EHR placed into a feature vector are given weights that correspond to the overall probability that the patient exhibits a fever. This ensures an accurate way to determine a patient condition through NLP. This establishes assigning weights to different predefined classes (weights assigned to elements in a feature vector), calculating a total weighted value for a particular category (the probability that the patient has a fever) and determining that the category information is sufficient to query and obtain effective medical information when the total weighted value exceeds a predetermined threshold (the probability exceeding a threshold resulting in the computer inference of the condition).)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan, Ray and Zhang, the NLP teachings of Ashparie. 
The combined teaching of Bohan, Ray, Zhang and Ashparie would, the context of classifying triage information would then teach assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the predetermined category information is sufficient to query and obtain effective triage information when the total weighted value exceeds a predetermined threshold. 
As per claim 2, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan does not explicitly teach wherein, when it fails to extract the predefined class information from the descriptive statement, or when it is determined based on the predefined class information that the query condition is not met, an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user. 
However Bohan teaches that the system prompts the user to input their chief compliant to the system. (Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions”)
It would have been obvious to one of ordinary skill in the art that this teaching from the combined teaching of Bohan, Ray, Zhang and Ashparie would teach wherein, when it fails to extract the predefined class information from the descriptive statement, or when it is determined based on the predefined class information that the query condition is not met, an inquiry statement is generated and displayed, so as to obtain a next descriptive statement inputted by the user. This is because when the system of Bohan receives a blank input, this would constitute failing to extract the predefined class information from the descriptive statement wherein the descriptive statement is blank. The system would then prompt the user to enter a descriptive statement. 
As per claim 3, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Ray further teaches wherein the analyzing the descriptive statement to extract predefined class information comprises: recognizing a named entity in the descriptive statement through a pre-trained named entity recognition model. (Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” 
As per claim 4, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 3, 
Ray further teaches further comprising: extracting the recognized named entity as the predefined class information when the recognized named entity is a predefined class named entity. (Paragraphs [0024] and [0032] of Ray. The teaching describes “natural language processing (NLP) to recognize medical concepts and to automatically compose and decompose their semantic relationships. This feature provides a "structured intelligence" for determining how to store, recognize, retrieve, and interpret medical information and patient records.” (analyzing the descriptive statement through natural language processing to extract pieces of predefined class information), and “the following are risk factors for cardiopulmonary morbidity: increased age, previous cardiac surgery, chronic obstructive pulmonary disease, use of muscle relaxants as part of general anesthesia, and major surgery” (disease related information that can be gleaned from patient records via natural language processing))
As per claim 5, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the query condition includes at least one of the following: the extracted predefined class information includes particular class information; the extracted predefined class information includes a predetermined amount of particular class information; and the extracted predefined class information includes a piece of particular class information and the piece of particular class information is not included in a set of common predefined class information corresponding to a plurality of diseases. (Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or clinical pathway”. The system analyzes the chief complaint information to determine that this information is disease related and that further questions should be asked to better ascertain what this condition is. This chief complaint would also be considered as predefined class information which includes particular class information of a specific amount. The information inputted by the user could be common or uncommon.)
As per claim 6, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the querying to obtain the triage information comprises: classifying each of pieces of extracted predefined class information through a pre-trained classification model; and querying, at least according to the pieces of extracted predefined class information and their respective classes, to obtain the triage information. (Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or 
As per claim 7, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the querying to obtain the triage information comprises: querying for triage information according to a pre-constructed decision tree, at least based on symptom information in the extracted predefined class information. (Paragraph [0032] of Bohan. The teaching describes “[f]or any given chief complaint given by a patient, there are a series of observations and questions that, based upon the answers given to the questions by the patient or a person who comes to the emergency department with the patient, will lead down a specific decision tree or clinical pathway”. The system analyzes the chief complaint information to determine that this information is disease related and that further questions should be asked to better ascertain what this condition is.)
As per claim 9, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Zhang further teaches wherein the method further comprises: generating and displaying a statement that inquires whether to register or not after the triage information has been given; and determining whether to provide a link associated with the triage information based on response information inputted by the user. (Paragraph [0027] of Zhang. The teaching describes “the customer code generator 415 calculates a unique code (2D bar code for instance) for the customer based on the customer information and the service 
As per claim 11, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1,
Bohan further teaches wherein the predefined class information includes any one or more of symptom class information, physiological parameter class information, time class information, basic feature class information, and medical history class information. (Paragraph [0030] of Bohan. The teaching describes “interface 16 and monitor located in the triage kiosk 26 serve to guide the patient through a series of questions in order to complete the automated triage process 48. The patient is asked to answer questions directed at determining their background, medical history and chief complaint”. The patient inputs this descriptive statement of a chief compliant to the computing device of a kiosk. This chief complaint can be indicative of symptoms that the patient is experiencing.)
As per claim 13, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
The combined teaching of Bohan and Zhang further teaches wherein the triage information includes at least one of disease information and corresponding department information. (Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions” and Paragraphs [0026] and [0038] of Zhang. The teaching describes “[s]ubsequent to the customer being assigned a queue position, in Step 9 of FIG. 6B, the system 110 can generate and transmit a notification message to the customer informing them of their position in their assigned queue and the estimated period of time they will wait to either speak to a receptionist or receive a service”. The teaching further describes that the code generator also summarizes the time they check into the emergency department.)
As per claim 14, 
Claim 14 is substantially similar to claim 1. As such claim 14 is rejected for the same reasons as claim 1.
As per claim 15, 
Claim 15 is substantially similar to claim 5. As such claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 2. As such claim 16 is rejected for the same reasons as claim 2. 
As per claim 18, 
Claim 18 is substantially similar to claim 9. As such, claim 18 is rejected for the same reasons as claim 9. 
As per claim 19, 
Claim 19 is substantially similar to claim 1. As such claim 19 is rejected for the same reasons as claim 1.
As per claim 20, 
Claim 20 is substantially similar to claim 1. As such claim 20 is rejected for the same reasons as claim 1.
Claims 8 and 17 are rejected under 35 USC as being unpatentable over Bohan, Ray, Zhang and Ashparie in further view of London (US 2015/0142704)
As per claim 8, 
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim 1, 
Bohan further teaches wherein the informing the user of the triage information comprises displaying the triage information on a user interface of the computing device. (Paragraph [0032] of Bohan. The teaching describes “The system then prompts the patient to input their chief complaint. Once the chief complaint is identified the system proceed through a predetermined diagnosis tree asking more specific questions regarding the patient's condition based on the answers provided to the previous questions”)
The combined teaching of Bohan, Ray, Zhang and Ashparie teaches the limitations of claim does not explicitly teach when it is determined based on the predefined class information that the query condition is not met, the user interface is jumped to a remote manual diagnosis interface when the number of times of obtaining the descriptive statement exceeds a threshold.
However London teaches an automated information collection system that transfers a user to customer service when the requested information is not put into the system in a recognizable way. (Paragraph [0140] of London. The teaching describes “A conventional IVR may be able to vary its prompts but it often becomes stuck especially when the IVR does not understand or recognize the caller's speech input and requires the user to connect to a live customer support person to complete the transaction.”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bohan, Ray, Zhang and Ashparie, the teaching of London. Paragraph [0140] of London teaches that “when it is determined based on the predefined class information that the query condition is not met, the user interface is jumped to a remote manual diagnosis interface when the number of times of obtaining the descriptive statement exceeds a threshold” in conventional processes and well known before the time of filing. As such, one of ordinary skill in the art would have easily known that this solution would remedy the inevitable problem of an automated system misunderstanding a user. Such an implementation would have saved a patient time in the triage process when an error occurs and quickly redirect them to an individual who can help. One of ordinary skill in the art would have added to the combined teaching of Bohan, Ray, Zhang and Ashparie, the teaching of London based on this incentive without yielding unexpected results. 
As per claim 17, 
Claim 17 is substantially similar to claim 8. As such claim 17 is rejected for the same reasons as claim 8. 

Response to Arguments
Applicant’s arguments submitted March 26, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that the claims are not directed to an abstract idea: 
The applicant argues that processing data through natural language processing technology, the combination of electronic data, the utilization of electronic data to query the medical knowledge in the method of claim 1 cannot be performed mentally in the human mind and is therefore not directed to an abstract idea. 
The examiner respectfully disagrees. Combining data and querying a medical knowledge base based on data is a mental process and is therefore considered abstract. A medical knowledge base here is understood as the memory of a human mind. Making this data electronic, the medical knowledge base an electronic device and processing information through NLP merely links the abstract idea to a particular technological environment which is not sufficient to integrate the abstract idea identified above in to a practical application. 
The applicant further argues that the additional elements of claim 1 integrate the judicial exception into a practical application:
The applicant cites that the limitations of “querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition...; determining probabilities of the combined predefined class information identifying disease based on respective correlation values…indicated by a query result” and “assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the 
The examiner respectfully disagrees. The “additional elements” that the applicant cites above are not additional elements because “querying a medical knowledge base according to combined predefined class information when the predefined class information is determined to be sufficient to query effective triage information based on a query condition...; determining probabilities of the combined predefined class information identifying disease based on respective correlation values…indicated by a query result” and “assigning different weights to the extracted predefined class information according to different predefined classes, calculating the total weighted value of the extracted predetermined category information according to the corresponding assigned weights of each piece of extracted predetermined category information, and determining that the predetermined category information is sufficient to query and obtain effective triage information when the total weighted value exceeds a predetermined threshold” are mostly performed in the human mind. Here a medical knowledge base is understood to be the memory in a human mind. The only element that is not abstract here is “calculating a total weighted value of the extracted predefined 
The applicant further argues that the additional elements recited in claim 1 provide an inventive concept in light of Step 2B:
The applicant argues that claim 1 significantly increases the possibility of obtaining an effective triage result, without traversing multi-hierarchy interfaces comprising options in a general triage system to select the symptom information and therefore, in light of the applicant’s arguments against the rejections made under 35 U.S.C. 103, provides an inventive concept. 
The examiner respectfully disagrees. The analysis of patentability under 35 U.S.C. 101 and 35 U.S.C. 103 are separate analyses. Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101) and patentability over the art (under 35 U.S.C. 102 and/or 103) is further discussed in MPEP § 2106.05(d). See MPEP 2106.05(I). There does not appear to be any improvement to technology, let alone an improvement to an interface. All that “assigning different weights to the extracted predefined class information according to different predefined classes, 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626